         Case 1:19-mc-00145-TSC Document 73 Filed 01/31/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 In the Matter of the
 Federal Bureau of Prisons’ Execution
 Protocol Cases,

 LEAD CASE: Roane et al. v. Barr                 Case No. 19-mc-0145 (TSC)

 THIS DOCUMENT RELATES TO:

 Purkey v. Barr, et al., 19-cv-3214 (TSC)



            MOTION FOR ADMISSION OF STEPHANIE SIMON PRO HAC VICE

       Pursuant to Local Rule 83.2(d), Arin H. Smith, a member of the bar of this Court and

counsel for plaintiff Wesley Purkey, hereby moves that Stephanie Simon be granted leave to

appear and practice pro hac vice in these proceedings on behalf of Mr. Purkey.

       In support of this motion, Movant states as follows:

       1.      Ms. Simon’s full name is Stephanie Nicole Simon.

       2.      Ms. Simon is a licensed attorney practicing in the New York office of the law

firm Wilmer Cutler Pickering Hale and Dorr LLP, 250 Greenwich Street, New York, NY 10007,

telephone number 212-937-7210.

       3.      Ms. Simon is a member in good standing of the bar of state of New York, as well

as the bars of the following federal courts:

                  U.S. District Court for the Southern District of New York
                  U.S. Court of Appeals for the Second Circuit
                  U.S. Court of Appeals for the Fourth Circuit
                  U.S. Court of Appeals for the Seventh Circuit
                  U.S. Court of Appeals for the Ninth Circuit
                  U.S. Court of Appeals for the Tenth Circuit
                  U.S. Court of Appeals for the D.C. Circuit
                  U.S. Supreme Court
         Case 1:19-mc-00145-TSC Document 73 Filed 01/31/20 Page 2 of 2




       4.      Ms. Simon has not been disciplined by any bar and there are no pending

disciplinary proceedings against her in any bar. She is not currently disbarred in any court, and

she has not been denied admission to the courts of any state or any court of the United States.

       5.      Ms. Simon has not been previously admitted to practice in this Court pro hac vice.

       6.      A declaration signed by Ms. Simon, certifying the foregoing information, is

annexed hereto.

       WHEREFORE, Ms. Smith requests that Stephanie Simon be granted leave to appear and

practice pro hac vice on behalf of Plaintiffs in the above-captioned matter.

       Dated: January 31, 2020                       Respectfully submitted,

                                                     /s/ Arin Smith

                                                     ARIN H. SMITH (D.D.C. BAR #1045248)
                                                     WILMER CUTLER PICKERING HALE
                                                            AND DORR LLP
                                                     1875 PENNSYLVANIA AVENUE NW
                                                     WASHINGTON, DC 20006
                                                     (202) 663-6959

                                                     Attorney for Plaintiff Wesley Purkey




                                                 2
Case 1:19-mc-00145-TSC Document 73-1 Filed 01/31/20 Page 1 of 2
Case 1:19-mc-00145-TSC Document 73-1 Filed 01/31/20 Page 2 of 2
        Case 1:19-mc-00145-TSC Document 73-2 Filed 01/31/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 In the Matter of the
 Federal Bureau of Prisons’ Execution
 Protocol Cases,

 LEAD CASE: Roane et al. v. Barr                Case No. 19-mc-0145 (TSC)

 THIS DOCUMENT RELATES TO:

 Purkey v. Barr, et al., 19-cv-3214 (TSC)



           [PROPOSED] ORDER GRATING MOTION FOR ADMISSION OF
                 ATTORNEY STEPHANIE SIMON PRO HAC VICE


       This Court has reviewed the Plaintiff’s Motion for Admission of Attorney Stephanie

Simon Pro Hac Vice. Upon consideration of that motion, the Court grants Stephanie Simon pro

hac vice admission to this Court.


SO ORDERED.


DATE: ______________________                             ___________________________


                                                         Hon. ______________________
                                                         United States District Judge
